           Case 6:21-cv-00802-GTS-ATB Document 2-3 Filed 07/15/21 Page 1 of 5


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x


  THE ESTATE OF BIANCA DEVINS                                      DECLARATION OF
                  Plaintiff,                                       KIMBERLY DEVINS IN
                                                                   SUPPORT OF ORDER TO
                      v                                            SHOW CAUSE FOR FRCP
                                                                   RULE 65 EX PARTE
  ONEIDA COUNTY, ONEIDA COUNTY                                     RESTRAINING ORDER AND
  DI   IC A     NE    FFICE, SCOTT                                 PRELIMINARY INJUNCTION
  D. MCNAMARA, JOHN DOES 1-20,                                             --CV--    (       )
                  Defendant.
                                                                    Case No.: 6:21-CV-0802 (GTS/ATB)
-----------------------------------------------------x

STATE OF NEW YORK                        ) ss.:
COUNTY OF ONEIDA                         )

        Kimberly Devins, being duly sworn, deposes and says:

        1. I, Kimberly Devins, am over the age of 18 and of sound mind.

        2. I submit this declaration in support of my Order to Show Cause for a Temporary Restraining

            Order and Preliminary Injunction.

        3. I am the Administrator of the Estate of Bianca Devins, Plaintiff in the instant case.

        4. I reside in Utica, New York.

        5. Bianca Devins is my daughter.

        6. On July 14, 2019 Bianca was murdered in our hometown of Utica New York.

        7. Bianca was seventeen years old at the time.

        8. Brandon Clark was the murderer of Bianca. He was 21 years old at the time.

        9. I a   a a e ha a he i e f Bia ca dea h, C a             ade     i e ec di g       f hi   ef

            having sex with Bianca and then killing her.

        10. I am aware that Clark took screenshots of the sex and the murder, and he posted some of the

            murder images onto social media.


                                                                                                          1
  Case 6:21-cv-00802-GTS-ATB Document 2-3 Filed 07/15/21 Page 2 of 5


11. I believe that Clark also had other nude images of Bianca on his devices and in his social

    media accounts.

12. I a   f   he a a e ha Bia ca           h     e, hich a        ei ed a he i e f he dea h b U ica

    Police Department contained nude images and videos depicting Bianca.

13. I be ie e UPD a d/     OCDA did a e            ac i       f he c    e    f Bia ca     h    e and

    presently possess the contents of her phone.

14. I believe the social media accounts of Bianca and Clark may have been subject to search

    warrants by Utica Police De a          e    ( UPD ) a d O eida C            Di      ic A      e

    ( OCDA ) a d ha f          he c    e       de ic i g Bia ca        de   ha i g e      bei g        de ed i

    in the possession of UPD and OCDA.

15. I believe OCDA has recklessly and unlawfully disseminated content depicting Bianca that

    violates our federal child pornography laws.

16. As soon as I found out the content existed, in July 2019, I begged OCDA to not share the sex,

    nude, or murder content. Assistant District Attorneys Nolan and DeMellier both told me they

    would guard it with their life.

17. Two sets of documentary makers have informed me that they received material from OCDA

    that included images and videos of Bianca naked and having sex and being murdered.

18. I have had several conversations and communicated in writing that I want OCDA to stop

    sharing nude, sex, and murder content depicting Bianca. At various times they have defended

    their right to share the content and insisted (incorrectly!) it is legal for them to share it

    beca e Ne Y            a           fede a a           .

19. Even after telling me they would not share the content more, OCDA continued sharing it.

20. I believe OCDA is processing FOIL requests presently and sharing images of Bianca

    murdered, nude and having sex and revealing other personal material pertaining to her mental

    health and prior sexual history.

                                                                                                                 2
  Case 6:21-cv-00802-GTS-ATB Document 2-3 Filed 07/15/21 Page 3 of 5


21. I believe OCDA i a            ha i g he c         e        f Bia ca     h   ea d        ib    he   cia    edia

    which has private information that she never would have wanted shared.

22. I       ha e ed a d     ffe i g f         he agic dea h f             da gh e . A d i        10000% i e

    worse knowing that the very people who were supposed to be prosecuting her murderer are

    also exploiting her sexuality and privacy and sharing child pornography.

23. My daughter was a victim of child sexual exploitation when she was alive, at the time of her

    death, and now at the hands of the Oneida County District Attorney.

24. M da gh e          dig i     a d    i ac i h ea e ed b                a f   e a c       e    a d     de

    images being in circulation.

25. After Bianca died, Clark became martyred                    e ea      cia   edia a      a d Bia ca

    social media accounts blew up            to the point that she has 166,000 followers on Instagram.

    When she was alive, she had 2,000 followers. People on the internet hate what Bianca stood

    for     a beautiful artistic girl and they post horrific statements on social media and harass

        e a d Bia ca      i e i e b          e di g       ic     e   f Bia ca bei g      de ed. O e e de

    masturbated on an image of Bianca being murdered and screenshotted that.

26. There are conspiracy theories on TicToc, Discord, and dozens of YouTube videos about

    Bia ca dea h. The case was covered widely in the media and several documentaries have at

    various times been underway, including at A+E, 48 Hours, Peacock TV, MTV.

27. OCDA shared nude, sex, and murder content depicting Bianca with at minimum, producers

    at A+E and 48 Hours.

28. On November 23, 2020 I had a meeting with UPD and OCDA and they told me they would

            ha i g c    e      de ic i g Bia ca. The a               d    ei    a   child pornography because

    she is seventeen years old and the federal laws do not apply. They told me when it comes to

    chi d         g a h Ne Y             a                fede a a .



                                                                                                                 3
  Case 6:21-cv-00802-GTS-ATB Document 2-3 Filed 07/15/21 Page 4 of 5


29. Via counsel, I sent letters on February 25, 2021 and March 22, 2021 urging OCDA and the

   City of Utica not to share murder or child pornography depicting Bianca.

30. Finally on March 22, 2021, OCDA ADA Sarah DeMellier told me via counsel they “will not

   be providing as part of any FOIL request the still images or video of Bianca and Brandon

   engaging i       e     a i ec         e   Ba d      c            i i        f he h   icide.

31. Yet on June 29, 2021 I was contacted by C a                 A         ha OCDA had e          Y   T be A issa

   Tallman, AKA Antimone Layne, sex and murder videos depicting Bianca and that they were

   sent to Ms. Layne in response to a FOIL request.

32. People on the internet are hungering for more information about Bianca and solicit her nudes

   from one another. It is my desperate fear that OCDA will sooner or later disseminate the

   nude, death, and sexual content with individuals who post it online or that somebody will

   access the material through hacking.

33. I eed a e ai i g             de ba i g OCDA f           f       he di e i a i g Bia ca c              e

   beca e he e i be i e e ib e i                      Bia ca e a e a d he               e        a d he       h e

   family if OCDA is not ordered. If OCDA i                     e ai ed, he e a high i e ih               d ha

   nude, sex, and murder content of Bianca will be widely circulated on social media. This

   content is federally illegal to share or possess. My own requests asking OCDA to follow the

   law and basic decency have been inadequate. Time is of the essence because OCDA is

     ee         e        di g     FOIL e e      f       e       e ee i g Bia ca content. I also need

   OCDA to contact everybody they shared the content and ensure it is not further distributed

   and that they do so without engaging in unlawful spoliation.

34. I a a ead           i i ga      he          igh    a e b ha i g               bea if , a e ed, kind

   da gh e      agica       a dh     ifica      de ed. N                  hi    ha f e e Bia ca           egac a d

     i ac    i be ha e ed beca e f OCDA de ibe a e ac i                                  bea ab e.



                                                                                                                     4
Case 6:21-cv-00802-GTS-ATB Document 2-3 Filed 07/15/21 Page 5 of 5
